Title: To Thomas Jefferson from Robert Walsh, 14 April 1823
From: Walsh, Robert
To: Jefferson, Thomas


Dear Sir
Philadelphia
April 14th 1823
You must not suppose, on seeing my handwriting that I mean to importune you. I would not consent that you should suffer any inconvenience like that to which you refer. The remainder of your brilliant and valuable life ought to be exempt from whatever is irksome, and arduous for the bodily powers. I trust and fervently hope that it will prove more considerable and easy than you seem to expect.But I would take the liberty to mention that in the notices of living persons which I propose to introduce into the Biographical Dictionary, I do not mean to discuss character, or enter into details which would induce the expression of opinion concerning faults or errors. My main purpose is to record their public services & writings with accuracy as to dates & leading circumstances. I aim at a correct outline, in order that the country may have a body of general, authentic information with regard to its benefactors.  An outline is all that is practicable consistently with the physical limits which I have prescribed to the work.All the happiness of M. Correa was destroyed by his appointment as minister. He became fretful, suspicious, valetudinary, and has been more or less wretched ever since. So much for reaching the summit of our wishes. All his philosophy vanished before the reason of state. Your example ought to have had a salutary effect upon his mind, when he enjoyed your society.God grant that your existence may be prolonged, with all possible comfort for many years. I pray you to accept this my sincere wish, and the homage of the profound respect with which I am,Dear Sir,Your faithful servantRobert Walsh Jr.